Citation Nr: 1527898	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for PTSD, prior to July 26, 2010.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD, from July 26, 2010.

3.  Entitlement to an evaluation in excess of 10 percent for migraine and tension headaches, prior to June 6, 2013.

4.  Entitlement to an evaluation in excess of 30 percent for migraine and tension headaches, from June 6, 2013.

5.  Entitlement to an evaluation in excess of 10 percent for a right knee strain.

6.  Entitlement to an evaluation in excess of 10 percent for a left knee strain.

7.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

Veteran, her Sister, and her Roommate


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006, and from November 2006 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and Denver, Colorado.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

During the course of the appeal, various ratings have been assigned for the Veteran's PTSD and migraine headaches.  As these ratings do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) entitlement to an evaluation in excess of 10 percent for migraine and tension headaches, prior to June 6, 2013, (2) entitlement to an evaluation in excess of 30 percent for migraine and tension headaches, from June 6, 2013, and (3) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 26, 2010, the Veteran's PTSD was manifested by total occupational and social impairment.

2.  From July 26, 2010, the Veteran's PTSD has been manifested by total occupational and social impairment.

3.  The Veteran's right knee strain is manifested by painful motion; flexion is better than 45 degrees and extension is full.

4.  The Veteran's left knee strain is manifested by painful motion; flexion is better than 45 degrees and extension is full.


CONCLUSIONS OF LAW

1.  Prior to July 26, 2010, PTSD was 100 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2014).

2.  From July 26, 2010, PTSD is 100 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an evaluation in excess of 10 percent for a right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (2014).

4.  The criteria for an evaluation in excess of 10 percent for a left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

In this case, notice was sent to the Veteran in August 2010 which contained an explanation of how disability ratings are assigned.  Additional notice was sent in June 2014 which included a summary of the Veteran's current disability ratings for the claims on appeal.  To the extent that these letters are not fully compliant with the VCAA, the Board notes that the Veteran and her representative have shown actual knowledge of what is needed to substantiate their claims through their statements and testimony.  For example, at the Travel Board hearing they testified about the severity of the Veteran's PTSD, headaches, and bilateral knee disabilities.  Therefore, any notice error by VA is considered harmless.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims.  Service treatment records, Social Security Administration records, and post-service VA treatment records have been obtained, and the Veteran has been afforded multiple VA medical examinations in connection with the claims adjudicated herein.  The Board finds that these examinations were adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  In addition, lay statements of the Veteran, as well as those from her friends and family members, have been associated with the record and have been reviewed.  The Veteran has not asserted that there is any outstanding evidence relating to the issues on appeal.

During the April 2015 Travel Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Increased Rating Claims

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The current level of disability, however, is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (199); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD

The Veteran's PTSD is rated as 50 percent disabling for the period prior to July 26, 2010, and 70 percent disabling thereafter, pursuant to Diagnostic Code 9411.  38 C.F.R. § 4.130.  For the reasons that follow, the Board finds that a 100 percent rating is warranted for the entire period of appeal.

Under the ratings criteria, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

On VA examination in April 2008, the Veteran reported that her PTSD symptoms rendered her incapable of continuing her education and made it very difficult for her to work.  She stated that she was employed, but said that she had been forced to work part-time due to missing work following therapy sessions.  She reported having problems coping with stress, including anxiety that resulted from interacting with other people.  With regard to social relationships, the Veteran stated that she was divorced, and she reported having no friends and little interest in developing friendships.  She reported having suicidal ideation and difficulty with impulse control, including fits of anger and road rage.  She stated that she would punch holes in the walls of her home and destroy her property when angry.  She reported being depressed and anxious on a daily basis.  VA progress notes from February 2010 indicate that she was "unable to cope with even moderate stress, leading to a lack of adaptation in most social or work settings."

On VA examination in August 2010, the Veteran again reported that she was anxious and depressed, with frequent flashbacks, anger, and social isolation.  She reported having suicidal ideation, and indicated that she had a specific plan for suicide.  She had a hard time getting out of bed, and reported that she did not really eat or clean.  She stated that she "quickly loses [her] temper over stupid things," and denied having any friends except a roommate.  The examiner noted that all of these symptoms were continuous.  The Veteran also stated that she had been arrested for stealing, and that even after her arrest she continued to steal things.  She reported being unemployed.  On evaluation, the examiner noted that there was impairment of thought processes and communication (manifested by feelings of being disconnected from others and inability to express ideas); inappropriate behavior (manifested by stealing); suicidal and homicidal ideation; memory loss; and panic attacks which could be incapacitating.  In sum, the examiner concluded that the Veteran was "[i]mpaired socially and behaviorally so that she cannot go outside and work or be around others."  The examiner further stated that the Veteran's depression and anxiety "are so severe as to prevent employment."

Also of record are "buddy statements" from friends, former roommates, and family members, which consistently testify to the Veteran's constant symptoms of depression, social isolation, and general social and occupational impairment since her discharge from service.  In addition, subsequent medical evidence of record, including VA psychiatric progress notes and a May 2014 VA psychiatric evaluation, is consistent with mental health symptoms causing total occupational and social impairment for the entire appeal period.  Testimony at the Travel Board hearing (including testimony from the Veteran's sister and roommate) confirm that the Veteran has impairment in thought processes, has great difficulty performing normal activities of daily life, and is virtually unable to engage in social situations.  Moreover, the medical and lay statements of record clearly demonstrate that these symptoms have persisted since the Veteran's discharge.  The undersigned reflected during the hearing that the Veteran appeared distant and depressed, had difficulty communicating, and seemed to be "somewhere else."  These personal observations, as well as the hearing testimony, are consistent with a disability picture of total impairment.

In sum, the Board finds that the Veteran's PTSD is productive of total social and occupational impairment, and therefore warrants a 100 percent evaluation for the entire appeal period.  Her symptoms include impaired thought processes, impaired impulse control, constant depression and anxiety, inability to perform activities of daily living, and significant occupational impairment.  Accordingly, the appeal is granted for an increased evaluation to 100 percent for the Veteran's PTSD.

Knees

The Veteran is currently in receipt of separate 10 percent evaluations for bilateral knee strains, pursuant to Diagnostic Code 5260.  38 C.F.R. § 4.71(a).  She contends that she is entitled to increased ratings.

The claims on appeal involve several relevant regulations and ratings criteria.  Under Diagnostic Code 5260, which provides ratings for limitation of motion of the knee, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

In addition, under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In VAOPGCPREC 9-98, VA General Counsel held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be assigned based on painful motion under 38 C.F.R. § 4.59.  Here, however, the record contains no evidence of arthritis of either knee.

The Board also notes that when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, including knee joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

By way of history, a June 2007 VA examination revealed complaints of bilateral knee pain with flare-ups and limited motion.  Bilateral range of motion was 0 to 110 degrees with pain.  Thereafter, VA progress notes confirm chronic bilateral knee pain with occasional swelling and stiffness; however, no evidence of arthritis or other structural abnormalities has been shown.  For example, an April 2009 orthopedic note revealed that X-ray scans were negative for acute pathology or degenerative joint disease.  In June 2011, imaging tests were negative for arthritic changes, fractures, dislocations, or other bone abnormalities in either knee.  Regardless, VA accepts that there is periarticular pathology.  Throughout the appeal period, the record shows that the Veteran has participated in physical therapy for her knee pain.

On VA examination in April 2014, the Veteran once again complained of spontaneous bilateral knee pain with flare-ups.  The examiner noted that there was a history of treatment for knee pain, but no history of knee surgeries.  The Veteran denied any plans for further treatment.  On examination of the right knee, flexion was 105 degrees, with pain at 75 degrees, and no limitation of extension was observed.  Following repetitive motion testing, right knee flexion was 100 degrees.  The examiner noted that there was some functional impairment due to pain, as well as interference with sitting, standing, and weight-bearing.  Muscle strength testing was measured at 3/5 for right knee flexion and extension.  There was no indication of anterior, posterior, or medial-lateral instability, nor was there any evidence of patellar subluxation or dislocation.  A history of bilateral shin splints was noted.  No X-ray scans were performed, and the examiner indicated that there was no history of arthritis.

As for the left knee, flexion was 95 degrees, with pain at 75 degrees, and no limitation of extension was observed.  Following repetitive motion testing, left knee flexion was 85 degrees.  The examiner noted that there was some functional impairment due to pain, as well as interference with sitting, standing, and weight-bearing.  Muscle strength testing was measured at 3/5 for left knee flexion and extension.  There was no indication of anterior, posterior, or medial-lateral instability, nor was there any evidence of patellar subluxation or dislocation.  As with the right knee, no X-ray scans were performed, and there was no indication of arthritis.

At the April 2015 Travel Board hearing, the Veteran testified that both knees were unstable, with the left being more unstable than the right.  She admitted that both knees could fully straighten, and further stated that both knees could flex to "almost 90 degrees, but it's painful."  She stated that she could not run very well, and had trouble climbing and going up and down stairs due to her knee pain.  Her roommate testified that the Veteran constantly took Ibuprofen for the pain.

After a review of all the evidence, including both lay and medical evidence, the Board finds that the Veteran's bilateral knee strains, as contemplated under the applicable Diagnostic Code, more nearly approximate the criteria for the 10 percent ratings that are currently assigned.

Initially, the Board notes that there is no evidence of limitation of extension of either knee that would warrant separate compensable ratings under Diagnostic Code 5261-i.e., extension limited to 10 degrees or greater.  See 38 C.F.R. § 4.71(a).  The April 2014 VA examination demonstrates no limitation of extension in either knee, and there is no additional evidence in the record of such limitation.  Moreover, the Veteran admitted during her hearing that she could fully straighten both knees.  In light of the above, separate ratings under Diagnostic Code 5261 are not warranted for either knee.  See VAOPGCPREC 9-2004 (September 17, 2004) (stating that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where there is both limitation of flexion and limitation of extension of the same leg).

Turning to Diagnostic Code 5260, in order to warrant increased ratings based on limitation of motion, the weight of the evidence must show functional limitation of flexion to at least 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (requirements for a 20 percent evaluation).  In this regard, the April 2014 VA examination shows right knee flexion to 105 degrees (with pain at 75 degrees), and left knee flexion to 95 degrees (with pain at 75 degrees).  The remaining evidence reflects similar, if not greater, range of motion findings, and the Veteran has testified that she can bend her knees to "almost 90 degrees," albeit with pain.  Even if we accept that she has limitation of motion where pain begins, the range of motion is better than 30 degrees.  Thus, the evidence demonstrates that the Veteran's bilateral knee flexion has not been limited to 30 degrees or less, even considering the effects of painful motion and additional limitation of function due to pain, weakness, fatigue, etc.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-207.  As such, a rating in excess of 10 percent is not warranted for either knee based on limitation of motion.  The current evaluation contemplates periarticular pathology productive of painful motion.  It is also consistent with limitation of flexion to 45 degrees in both knees.

The Board has also considered whether the Veteran is entitled to separate ratings under alternative Diagnostic Codes.  In this regard, the Board finds that separate ratings are not warranted under Diagnostic Code 5257, as there is no credible evidence of recurrent instability or subluxation in either knee.  See 38 C.F.R. § 4.71(a).  While the Veteran testified during her hearing that she had some instability in both knees, the Board finds the April 2014 VA examination report to be more probative, as it is based on a detailed in-person examination conducted by a medical professional.  In addition, notwithstanding the Veteran's assertions that her knees will occasionally lock, there is no medical evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint that would justify ratings under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Absent evidence of dislocated semilunar cartilage, a rating cannot be assigned under Diagnostic Code 5258.

Consequently, the Board finds that evaluations in excess of 10 percent are not warranted for the Veteran's service-connected bilateral knee strains.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disabilities with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to her service-connected PTSD, bilateral knee strains, and migraine and tension headaches.  The evidence shows that her PTSD is productive of total social occupational impairment; her bilateral knee strains are productive of (at least) painful motion of both knees; and her headaches are productive of characteristic prostrating attacks occurring on an average once a month over the last several months.  These symptoms are contemplated by the Diagnostic Codes discussed above.  See 38 C.F.R. §§ 4.71(a), 4.124(a), 4.130, Diagnostic Codes 5260, 8100, 9411.  Accordingly, the Board finds that the schedular ratings currently assigned adequately describe the Veteran's disability level and symptomatology for the period under consideration.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disabilities in an exceptional circumstance where the evaluation of the individual disabilities fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Entitlement to a 100 percent disability rating for PTSD, prior to July 26, 2010, is granted, subject to the laws controlling payment of VA benefits.

Entitlement to a 100 percent disability rating for PTSD from July 26, 2010 is granted, subject to the laws controlling payment of VA benefits.

Entitlement to an evaluation in excess of 10 percent for a right knee strain is denied.

Entitlement to an evaluation in excess of 10 percent for a left knee strain is denied.


REMAND

The Veteran's service-connected migraine and tension headaches are rated as 10 percent disabling for the period prior to June 6, 2013, and as 30 percent disabling thereafter, pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  The rating criteria provide a 10 percent evaluation for prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability evaluation is assigned for characteristic prostrating attacks occurring on average once a month over the last several months.  The highest schedular evaluation, 50 percent, is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.

By way of history, the Veteran was afforded a VA examination in June 2007, during which she complained that her headaches were intermittent with flare-ups that occurred on a daily basis with stress as a precipitating factor.  The severity of the headaches was 8 out of 10, and she reported that they lasted, on average, two hours.  She indicated that there was functional loss, stating that she sometimes had to lie down and rest.

On VA examination in April 2014, the Veteran reported headaches occurring daily with multiple episodes per day, lasting about an hour.  She also reported having trouble sleeping due to her headaches.  Specific symptoms included constant, pulsating or throbbing head pain, worsening with physical activity, with associated nausea, sensitivity to light and sound, changes in vision, and sensory changes.  The examiner indicated that the Veteran had characteristic prostrating attacks of migraine and non-migraine headache pain, more frequently than once per month.  However, the examiner indicated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine and non-migraine headache pain, stating that the Veteran's attacks were "frequent but not prolonged."  With respect to employability, the examiner noted that the Veteran was unemployed and not looking for work.  "However, [her] headaches would affect [her] ability to concentrate."

In short, an addendum opinion is required because the April 2014 VA examiner's opinion is unclear regarding whether the Veteran's symptomatology meets the criteria for an increased rating.  Although the examiner specifically indicated that the Veteran's attacks were not "prolonged," his comment that her symptomatology "would affect [her] ability to concentrate" is ambiguous, in the context of the effect of her headaches on her employability.  The crucial question-unanswered in the opinion of record-is whether the Veteran's headaches are "productive of severe economic inadaptability."  In addition, the examiner should opine regarding the nature and severity of the Veteran's headaches during the period prior to June 6, 2013, as the evidence of record during that period-particularly the June 2007 VA examination-does not correspond to the specific ratings criteria.

Lastly, to the extent that the Veteran's PTSD interferes with employability, the Board is aware that a 100 percent evaluation has been assigned, rendering the issue of TDIU based upon PTSD moot.  However, she has other service-connected disabilities which may render her unemployable apart from considerations of her PTSD.  As the TDIU claim is inextricably intertwined with the remaining claims on appeal, an adjudication of the TDIU claim at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should return the claims file to the examiner who completed the April 2014 examination for an addendum regarding the claim for an increased rating for migraine and tension headaches.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines another examination is necessary then such should be arranged.

In the addendum, the examiner should opine as to whether current migraine and tension attacks are (a) very frequent, (b) completely prostrating and prolonged, and (c) productive of severe economic inadaptability.

The examiner should also record, for the period prior to June 6, 2013, whether the Veteran's migraine and tension headaches caused characteristic prostrating attacks, the frequency of such attacks, and whether they were productive of severe economic inadaptability.  The examiner should specifically discuss the June 2007 VA examination findings and any other relevant medical and lay evidence of record.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  After the development requested above has been completed to the extent possible, the AOJ should readjudicated the claims on appeal, to include the claim for a TDIU.  If any benefit sought remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


